           Case 1:16-cv-01066-NONE-GSA Document 79 Filed 10/02/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL SCOTT McRAE,                                1:16-cv-01066-NONE-GSA-PC
12                   Plaintiff,                          ORDER APPROVING PARTIES’
                                                         STIPULATION TO MODIFY DEADLINES
13          vs.                                          IN COURT’S SCHEDULING ORDER
                                                         (ECF No. 78.)
14   BAIRAMIAN DIKRAN, et al.,
                                                         Dispositive Motions Deadline:     December 2, 2020
15                 Defendants.
                                                         Conditional Deadlines:            See Order
16

17   I.      BACKGROUND
18           Michael Scott McRae (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388
20   (1971). This case now proceeds with Plaintiff’s Second Amended Complaint filed on March 9,
21   2018, against defendants Dr. Dikran Bairamian,1 Dr. Kevin Cuong Nguyen, and Dr. David Betts,
22   for inadequate medical care under the Eighth Amendment, and state law claims for medical
23   malpractice and medical battery. (ECF No. 14.)
24           On December 2, 2019, the court issued a Discovery and Scheduling Order establishing
25   pretrial deadlines for the parties, including a discovery deadline of June 2, 2020, and a dispositive
26

27
                      1
                       In his original Complaint, Plaintiff referred to this defendant as Dr. Bairamian, Dikran, M.D.
28   (ECF No. 1.) The court entered the defendant’s name as Bairamian Dikran. (Court docket.) In his Answer to the
     complaint defense counsel clarifies that this defendant’s name is Dikran Bairamian. (ECF No. 32.)

                                                            1
           Case 1:16-cv-01066-NONE-GSA Document 79 Filed 10/02/20 Page 2 of 3



 1   motions deadline of August 2, 2020. (ECF No. 35.) On May 20, 2020, the court extended the
 2   discovery deadline to October 2, 2020, and the dispositive motions deadline to December 2, 2020.
 3   (ECF No. 63.)
 4           On September 30, 2020, the parties filed a stipulation and proposed order modifying the
 5   deadlines in the court’s Discovery and Scheduling Order. (ECF No. 78.)
 6   II.     MODIFICATION OF SCHEDULING ORDER
 7           Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
 8   16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
 9   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
10   modification of a scheduling order must generally show that even with the exercise of due
11   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
12   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
13   order fails to show due diligence the inquiry should end and the court should not grant the
14   modification. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
15           Due to the current State of Emergency2 and threat of COVID-19, which continues to
16   impact the parties’ ability to conduct discovery, the parties to this case have proposed the
17   following schedule:
18           1.      Depositions of any party to this case, including the filing of any motions to
19   compel, SHALL be completed within 90 days of the Court’s ruling on defendants’ dispositive
20   motions; and
21           2.      The dispositive motions deadline shall remain the same – specifically, dispositive
22   motions must still be filed on or before 12/02/20.
23           The court finds good cause to modify the deadlines in the court’s Discovery and
24   Scheduling Order. The parties have shown that even with the exercise of due diligence, they
25   cannot meet the requirements of the order. Therefore, the parties’ stipulation shall be approved
26   and the deadlines shall be modified.
27

28                      2
                          On March 4, 2020, California Governor Gavin Newsom issued Executive Order N-54-20,
     declaring a State of Emergency as a result of the threat of COVID-19. (Stipulation, ECF No. 73 at 2:7-8.)

                                                        2
             Case 1:16-cv-01066-NONE-GSA Document 79 Filed 10/02/20 Page 3 of 3



 1   III.      CONCLUSION
 2             Based on the foregoing, IT IS HEREBY ORDERED that:
 3             1.    The parties’ stipulation to modify the court’s Discovery and Scheduling Order,
 4                   filed on September 30, 2020, is approved in its entirety;
 5             2.    The deadline for filing and serving pretrial dispositive motions remains the same,
 6                   December 2, 2020 for all parties to this action;
 7             3.    Depositions of any party to this case and the filing of any motions to compel shall
 8                   be completed within 90 days of the Court’s ruling on defendants’ dispositive
 9                   motions; and
10             4.    All other provisions of the court’s December 2, 2019 Discovery and Scheduling
11                   Order remain the same.
12
     IT IS SO ORDERED.
13

14          Dated:   October 2, 2020                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
